Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 2/7/22, the Applicant amended and argued claims 1, 2, 9 and 17 previously recited in the Office Action dated 10/5/21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 13, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al., United States Patent Publication 2015/0169975 (hereinafter “Kienzle”), in view of Jiang et al., United States Patent Pub 2012/0014601 (hereinafter “Jiang”).
Claim 1:
	Kienzle discloses:
A system for beautifying superimposed handwriting on computing devices, each computing device comprising a processor and at least one non-transitory computer readable medium for processing handwriting input under control of the processor, the processor configured to:
receive handwritten input as a plurality of at least partially superimposed input strokes (see Abstract and paragraph [0130]). Kienzle teaches receiving handwritten input as a plurality of at least partially superimposed strokes. Kienzle also teaches receiving multiple overlapping strokes and automatically segmenting and combining the received strokes into one or more characters; 
recognize the handwritten input through recognition processing such that the input strokes define a plurality of characters (see paragraph [0130] and claim 1). Kienzle teaches using a handwriting based recognition technique on the handwritten input after segmentation.  Kienzle also teaches automatically segmenting and combining the received strokes into one or more characters.
wherein the plurality of characters are formed by (see paragraph [0130]). Kienzle teaches forming characters:
forming element hypotheses by grouping consecutive strokes of the handwritten input to obtain a segmentation graph where each node corresponds to at least one element hypothesis (see paragraph [0025], [0043] and [0107]). Kienzle teaches forming element hypotheses by grouping consecutive strokes of handwritten input to obtain a segmentation graph. The nodes in the segmentation graph corresponds to one element hypotheses;
outputting a list of elements candidates with probabilities or recognition scores for each node of the segmentation graph (see paragraphs [0085], [0107] and [0108]). Kienzle teaches scoring nodes in the segmentation graph and outputting a list of candidates. The list of candidates are ranked in order by most likely to least likely; and
generating linguistic meaning for different paths in the segmentation graph using language models and finding the best recognition path (see paragraphs [0115]). Kienzle teaches using the trained models to generate different words for different language based the paths during segmentation, 
wherein the plurality of characters include a first character and a second character (see paragraph [0116]). Kienzle teaches a plurality of characters;
determine a structuring transformation of the recognized handwritten input (see paragraph [0115], [0116], [0176]-[0180]). Kienzle teaches determining a transformation to user on the input using geometrical information to align the character to handwritten English characters of the English language. Kienzle teaches determining inter-character spacing between some characters using bounding boxes including widths; and 
cause display of, on the display interface of the computing devices, digital ink of the recognized handwritten input in accordance with the structuring transformation (see paragraph [0137]). Kienzle teaches displaying the digital ink after being transformed to the user.
provide interaction capabilities with the digital ink displayed on the display interface in accordance with the structuring transformation (see paragraph [0092] and [0092] and [0102]). Kienzle teaches providing the user the ability to interact with the drawings and strokes through a user interface.

Kienzle fails to expressly disclose an average width of the characters. 

Jiang discloses:
determine, as first geometrical information, a first width of the first character and a second width of the second character (see paragraph [0003] and [0112]). Jiang teaches determining geometrical information of the plurality of characters including the width/length of the characters is well known in the art. 
determine a structuring transformation by determining at least inter-character spacing between the first character and the second character based on determining an average width of the first width of the first character and the second width of the second character (see paragraph [0112]). Jiang teaches using the average width/height for each character to generate a sequence of characters when structuring the data. 
display digital ink of the recognized handwritten input in accordance with the structuring transformation such that the plurality of characters are aligned in non-superimposed order based on the determined at least inter-character spacing (see paragraphs [0010], [0113], [0115]). Jiang teaches displaying the ink of the recognized handwritten input align in non-superimposed order based on spacing.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle to include calculating average width for character recognition for the purpose of efficiently recognizing handwritten characters, as taught by Jiang.

Claim 2:
	Kienzle discloses:
wherein the process is configured to cause, display of, on the display interface of the computing devices, the handwritten input constructed in non-superimposed, natural character alignment (see paragraph [0137]). Kienzle teaches displaying the digital ink after being transformed to the user.

Claim 4:
	Kienzle fails to expressly disclose the average widths.

Jiang discloses:
wherein the structuring transformation is determined to include inter-word spacing between words defined by at least some of the characters, based on the determined average widths (see paragraph [0112]). Jiang teaches using the average width/height for each character to generate a sequence of characters when structuring the data. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle to include calculating average width for character recognition for the purpose of efficiently recognizing handwritten characters, as taught by Jiang.

Claim 5:
	Kienzle discloses:
wherein the processor is configured to determine second geometrical information of the characters, and wherein the structuring transformation is determined in accordance with the first and second geometrical information (see paragraph [0078]). Kienzle teaches determining second geometrical information such as stroke width and bounding boxes.

Claims 9, 10, 12, 13:
	Although Claims 9, 10, 12 and 13 are method claims, they are interpreted and rejected for the same reasons as the system of Claims 1, 2, 4, 5, respectively.
Claims 17, 18, 20, 21:
	Although Claims 17, 18, 20 and 21 are computer readable medium claims, they are interpreted and rejected for the same reasons as the system of Claims 1, 2, 4, 5, respectively.
Claims 6-8, 14-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle, in view of Jiang, in further view of Bruce et al., United States Patent No 5396566 (hereinafter “Bruce”).
Claim 6:
	Kienzle discloses:
wherein the second geometrical information is determined from typography parameters of the characters (see paragraphs [0175]-[0178]). Kienzle teaches using typography and kerning parameters for the second geometrical information. 

Kienzle and Jiang fail to expressly disclose base line positions of the characters. 

Bruce discloses:
wherein, for each of the characters, a position at which a base-line passes through the character and a position at which a mid-line passes through the character are defined based on the typography parameters of the characters (see figures 5-7). Bruce teaches for each character a position at which a base line and starting lines pass through characters. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle and Jiang to include determining positions and baselines for characters for the purpose of efficiently identifying characters, as taught by Bruce.

Claim 7:
	Kienzle discloses:
 wherein the processor is configured to determine third geometrical information of an alignment structure of the display interface and receive alignment structure input parameters (see paragraph [0078]). Kienzle teaches using the Stroke Detangler uses the size, width, bounding box and alignments of the characters to transform the text to be displayed. Kienzle teaches alignment settings are used as parameters to align the geometrical information, 
wherein the structuring transformation is determined in accordance with the first, second and third geometrical information so that the digital ink is displayed in accordance with the alignment structure (see paragraph [0078]). Kienzle teaches displaying the digital ink in accordance with alignment structure and determined geometrical information. 
wherein the alignment structure is set based on the alignment structure input parameters (see paragraph [0078]). Kienzle teaches alignment settings are used as parameters to align the geometrical information.
Kienzle and Jiang fail to expressly disclose characters are aligned based on the mid-line defined for the characters. 
Bruce discloses:
1) the characters are aligned based on the mid-line defined for each of the characters (see figures 5-8). Bruce teaches the characters are aligned by the position lines defined for each character. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle and Jiang to include determining positions and baselines for characters for the purpose of efficiently identifying characters, as taught by Bruce.

Claim 8:
	Kienzle discloses:
wherein the alignment structure is a line pattern, and the third geometrical information is determined from typography parameters of the line pattern (see paragraph [0078]). Kienzle teaches using the Stroke Detangler uses the alignment, the line pattern including the spacing between the words on the horizontal lines. 

Claims 14-16:
	Although Claims 9, 10 and 12-16 are method claims, they are interpreted and rejected for the same reasons as the system of Claims 6-8, respectively.

Claims 22-24:
	Although Claims 17, 18, 20-24 are computer readable medium claims, they are interpreted and rejected for the same reasons as the system of Claims 6-8, respectively.

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. 
Claims 1, 9, 17:
	Applicant argues taken individually or in combination, fail to disclose or suggest the features of amended independent claim 1, particularly with respect to the features of: (1) recognize the handwritten input through recognition processing such that the input strokes define a plurality of characters, wherein the plurality of characters are formed by: (2) forming element hypotheses by grouping consecutive strokes of the handwritten input to obtain a segmentation graph where each node corresponds to at least one element hypothesis; (3) outputting a list of element candidates with probabilities or recognition scores for each node of the segmentation graph; and (4) generating linguistic meaning for different paths in the segmentation graph using language models and finding the best recognition path.
	The Examiner disagrees. 
	Kienzle teaches that segmentation is used to combine multiple strokes into individual characters (1). In other words, segmentation forms groups of strokes representing individual characters (see paragraph [0043]), forming element hypotheses by grouping consecutive strokes of handwritten input to obtain a segmentation graph.  The stroke segmentation graph comprises a plurality of nodes. In the example shown, the stroke segmentation graph can be employed to represent handwritten characters that are composed through 1 to 4 strokes since this number of strokes is generally sufficient for most characters. (2) The nodes in the segmentation graph corresponds to an element hypotheses (see paragraph [0107]).
	Kienzle teaches scoring nodes in the segmentation graph and using scores to determining when characters start and stop based on the strokes (see paragraphs [0107] and [0108]). (3) Adjacent to the human-readable collection of characters, on the user display, is a set of one or more user-selectable HWR recognition candidates. In the embodiment shown, these recognition candidates are sorted from left to right as most likely to least likely candidates, so that the most likely candidate is adjacent to the corresponding human-readable collection of characters (see paragraphs [0085]).
Kienzle further teaches using the trained models to generate different words for different language based on the paths during segmentation (see paragraphs [0114]). (4) Consequently, in a tested embodiment, significantly more training data was generated by automatically simulating strokes using a publicly available data set of including thousands of handwritten English characters from a large group of writers and a corpus of the most frequent words in observed in a typical online messaging system. Note that other languages and character sets, such as, for example, Chinese, Indic scripts, etc., may be used to generate language-specific segmentation models. The best path results in a recognized word. Thus, Kienzle teaches the amended limitations of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        4/28/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176